BEAUCHAMP, Judge.
Appellant was charged in the County Court of Erath County with a violation of the liquor laws.
The caption shows that the term of court began on the 3rd day of November, 1941, and adjourned on the 2nd day of De-« cember, 1941. On the last day of court the case was submitted *26to the jury and a verdict of guilty was returned on the same date. Judgment was accordingly entered in the minutes of that day by the clerk. The appellant forthwith filed his motion for new trial. No action seems to have been taken until the 28th day of February, at which time the court undertook to' consider the motion and entered his order overruling the same. To this action appellant excepted and gave notice of appeal.
It appears that no notice was given at the term of court at which the party was tried in accordance with the provisions of Articles 826 and 827 of the Code of Criminal Procedure. Under this state of facts this court is without jurisdiction to enter any order other than to dismiss the appeal. Bennett v. State, 194 S. W. 145. Accordingly, the appeal is dismissed.